Name: Commission Regulation (EC) No 101/1999 of 15 January 1999 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31999R0101Commission Regulation (EC) No 101/1999 of 15 January 1999 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community Official Journal L 011 , 16/01/1999 P. 0014 - 0015COMMISSION REGULATION (EC) No 101/1999 of 15 January 1999 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Articles 6(6) and 7a(3) thereof,Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EC) No 1802/95 (4), provides for the sale at reduced prices of intervention butter intended for direct consumption in the Community in the form of concentrated butter; whereas the scheme will continue to apply for as long as stocks of butter in intervention storage permit; whereas Commission Regulation (EEC) No 429/90 (5), as last amended by Regulation (EC) No 417/98 (6), provides for the granting by invitation to tender of an aid for concentrated butter obtained from butter or cream from the market and intended for direct consumption in the Community; whereas these Regulations and Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (7), as last amended by Regulation (EC) No 1982/98 (8), provide for tracers to be added to concentrated butter to ensure the correct use of the final product; whereas provision should be made for the same limits and reference methods to apply where the content of the chemical tracers referred to in those Regulations is not observed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 1. The second subparagraph of Article 9(2) of Regulation (EEC) No 3143/85 is replaced by the following:'However, where, for example because of uneven distribution, the content of each of the products referred to in Article 5(2) is found to be more than 5 % but less than 30 % below the minimum quantities prescribed, 1,5 % of the processing security shall be forfeited for each percentage point below the prescribed minimum quantities.`2. In Article 8(4) of Regulation (EEC) No 429/90, '20 %` is replaced by '30 %`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 298, 12. 11. 1985, p. 9.(4) OJ L 174, 26. 7. 1995, p. 27.(5) OJ L 45, 21. 2. 1990, p. 8.(6) OJ L 52, 21. 2. 1998, p. 18.(7) OJ L 350, 20. 12. 1997, p. 3.(8) OJ L 256, 18. 9. 1998, p. 9.